Citation Nr: 1030846	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  09-25 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by diarrhea, to include as due to an undiagnosed illness or other 
qualifying chronic disability under 38 U.S.C.A. § 1117.  

2.  Entitlement to service connection for a disability manifested 
by fatigue, to include as due to an undiagnosed illness or other 
qualifying chronic disability under 38 U.S.C.A. § 1117.  

3.  Entitlement to service connection for a disability manifested 
by joint pain, to include as due to an undiagnosed illness or 
other qualifying chronic disability under 38 U.S.C.A. § 1117.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1987 to June 1990 
and from November 1990 to June 1991, including service in 
Southwest Asia from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

The Veteran testified before the undersigned Veterans Law Judge 
in March 2010.  A transcript of the hearing is of record.

In March 2008, the Veteran also requested entitlement to 
service connection for a skin disorder, to include as due 
to an undiagnosed illness.  Although the RO sent the 
Veteran an April 2008 notice letter acknowledging receipt 
of his claim, the issue of entitlement to service 
connection for a skin disorder has not yet been 
adjudicated by the agency of original jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction the 
matter, and the issue is referred to the AOJ for 
appropriate action.  

The issues of entitlement to service connection for a disability 
manifested by fatigue and a disability manifested by joint pain 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theatre of 
operations during the Persian Gulf War.

2.  The Veteran exhibits objective indications of diarrhea, a 
gastrointestinal sign or symptom of an undiagnosed illness.

3.  The Veteran's diarrhea has, from its onset, existed for more 
than six months and is therefore considered chronic.  

4.  The Veteran's chronic diarrhea became manifest to a 
compensable degree prior to December 31, 2011.

5.  The Veteran's chronic diarrhea, by history, physical 
examination, and laboratory tests, cannot be attributed to any 
known clinical diagnosis.  


CONCLUSION OF LAW

The criteria for establishment of service connection for chronic 
diarrhea, as due to an undiagnosed illness, have been met.  
38 U.S.C.A. § 1117 (2002); 38 C.F.R. § 3.317 (2009).






(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the benefits sought on 
appeal are granted in full.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 1131 
(West 2002).  There generally must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) evidence of a nexus between the claimed in-
service injury or disease and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 
Vet. App. 498 (1995)).

In addition, for Persian Gulf veterans, service connection may be 
established when there are objective indications of qualifying 
chronic disability that became manifest either during active 
service in the Southwest Asia theater of operations during the 
Persian Gulf War or to a degree of 10 percent or more not later 
than December 31, 2011.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 
2002); 38 C.F.R. § 3.317(a) (2009).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. § 
3.317(d)(1).  The Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  

The term "objective indications of a chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, non-
medical indicators that are capable of independent verification.  
Signs or symptoms that may be manifestations of an "undiagnosed 
illness" include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).  

A "qualifying chronic disability" means a chronic disability 
resulting from any of the following (or any combination of any of 
the following):  an undiagnosed illness; a medically unexplained 
chronic multi-symptom illness, such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome, that is defined by a 
cluster of signs or symptoms; and any diagnosed illness that the 
Secretary determines to meet the criteria for a medically 
unexplained chronic multisymptom illness.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  Disabilities 
that have existed for six months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening over a 
six-month period will be considered "chronic."  The six-month 
period of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. § 
3.317(c).

When determining whether a chronic disability resulting from an 
undiagnosed illness has manifested to a degree of 10 percent, the 
disability shall be rated under the diagnostic criteria of a 
disability in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).



In essence, "in order to establish service connection under 38 
U.S.C. § 1117 and 
38 C.F.R. § 3.317, a claimant must present evidence that he or 
she is a Persian Gulf veteran who (1) exhibits objective 
indications; (2) of a chronic disability such as those listed in 
paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 [percent] or more not later than [the 
statutory time limit]; and (4) such symptomatology by history, 
physical examination, and laboratory tests cannot be attributed 
to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, service personnel records reflect that the 
Veteran served in Saudi Arabia from January 1991 to May 1991, and 
his Form DD-214 also confirms that he served on active duty in 
support of Operation Desert Shield/Desert Storm in Southwest 
Asia.  As such, there is no question that that Veteran served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War and is 
considered a "Persian War veteran."  38 C.F.R. 
§ 3.317(d)(1).  Therefore, he meets the threshold eligibility 
criteria to be considered under the provisions of 38 U.S.C.A. 
§ 1117 for service connection for an undiagnosed illness or other 
qualifying chronic disability.

	In determining whether the first requirement under Gutierrez for 
the establishment service connection for an undiagnosed illness 
has been met, that of objective indications of a chronic 
disability, the Board notes that post-service VA treatment 
records reflect numerous complaints of chronic diarrhea.  
According to a December 2004 VA treatment report, he experienced 
loose stool, described as semi-liquid to very soft bowel 
movements, for over five years.  In a March 2005 VA treatment 
report, he indicated his diarrhea was also accompanied by 
intermittent blood on the toilet paper.  As these symptoms and 
signs are non-medical indicators that are capable of independent 
verification, the Board finds that objective indications have 
been shown.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) 
(a veteran is
competent to report symptoms observable to him through the five 
senses, as this requires only personal knowledge).  

Next, in determining whether the Veteran's diarrhea constitutes a 
qualifying chronic disability, the Board notes that 38 C.F.R. 
§ 3.317(b) expressly provides that gastrointestinal signs or 
symptoms, such as diarrhea, are the types of symptoms that may be 
manifestations of an undiagnosed illness or chronic multisymptom 
illness.  Moreover, as the Veteran's initial VA treatment report 
in December 2004 showed a history of diarrhea for over five 
years, and he is still being treated for the condition, his 
symptoms have, from their onset, existed for more than six 
months.  As such, his diarrhea is considered to be chronic under 
the provisions of 38 C.F.R. § 3.317(a)(4).  Accordingly, the 
Board finds that the Veteran's diarrhea, which encompasses 
gastrointestinal signs and symptoms, constitutes a chronic 
qualifying disability. 

The Board will next consider whether the Veteran's diarrhea 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more prior to 
December 31, 2011.  In this regard, the Board acknowledges that, 
during his March 2010 hearing before the undersigned Veterans Law 
Judge, he indicated that his diarrhea, claimed as irritable colon 
syndrome, began promptly after he arrived in Saudi Arabia.  See 
Hearing Transcript (T.) at p. 3.  However, service treatment 
reports from January 1991 to May 1991 do not reflect any 
treatment for diarrhea.  In fact, his separation examination, 
dated April 1991, which was conducted while he was still 
stationed in Southwest Asia, revealed a "normal" clinical 
evaluation of the abdomen, viscera, anus, and rectum.  Moreover, 
he expressly denied any history of diarrhea in his demobilization 
evaluation of April 1991, as well as any history of stomach, 
liver, or intestinal trouble, piles, or rectal disease in his 
April 1991 Report of Medical History.  

In any event, regardless of whether the symptoms actually started 
while the Veteran was stationed in Southwest Asia (including in 
the one remaining month after the examination that he was still 
stationed there), the evidence demonstrates that they became 
manifest to a degree of 10 percent within the applicable time 
period prior to December 31, 2011.  Chronic diarrhea is rated by 
analogy to irritable colon (or bowel) syndrome because the 
symptomatology and the anatomical and functional features are 
closely related.  Irritable bowel syndrome is a functional, 
commonly psychosomatic disorder of the colon characterized by the 
secretion and passage of large amounts of mucus, by constipation 
alternating with diarrhea, and by cramping abdominal pain, and is 
commonly referred to as spastic colon.  Kirwin v. Brown, 
8 Vet. App. 148, 154 (1995).  According to Diagnostic Code 7319, 
which applies to irritable colon syndrome (spastic colitis, 
mucous colitis, etc.), a noncompensable rating will be assigned 
for mild symptoms, manifested by "disturbances of bowl function 
with occasional episodes of abdominal distress," and a 10 
percent rating will be warranted for moderate symptoms manifested 
by "frequent episodes of bowel disturbance with abdominal 
distress."  38 C.F.R. § 4.114 (2009).

In this case, the Veteran sought VA outpatient treatment for 
chronic diarrhea as early as December 2004.  According to the 
December 2004 VA treatment report, he experienced semi-liquid to 
very soft bowel movements, with a frequency of about five times a 
day.  While abdominal pain was not reported at that time and a 
history of abdominal pain was denied by him on multiple other 
occasions, including during the September 2008 VA examination, he 
reported both diarrhea and abdominal pain in March 2008.  
Moreover, in a May 2008 VA treatment report, he explained that he 
had "constant pain in his kidneys and stomach."  In determining 
whether his symptoms were "mild" or "moderate" in nature, the 
Board finds it significant that, in a December 2008 VA treatment 
report, it was noted that for several months the Veteran's 
diarrhea had worsened to such a severity that he was incontinent 
at times.  This evidence is clearly suggestive of more-than-mild 
symptomatology.  Given the Veteran's well-documented and 
continuous history of diarrhea, which occurs several times a day, 
as well as complaints of occasional of abdominal pain, the Board 
finds that his chronic diarrhea would warrant a compensable 
rating for "moderate" digestive disability under the analogous 
rating criteria.  As such, the Board finds that his diarrhea 
manifested to a degree of 10 percent or more prior to December 
31, 2011, thus meeting the third requirement for the 
establishment of service connection for an undiagnosed illness 
under Gutierrez.  

Finally, the Board will consider whether the Veteran's diarrhea 
and related symptomatology has, by history, physical examination, 
and laboratory tests, been attributed to any known clinical 
diagnosis.   Following the Veteran's initial reports of diarrhea 
in 2004, he underwent a VA colonoscopy in March 2005.  However, 
"[n]o obvious cause of diarrhea" was found.  Then, following 
his March 2008 complaints of abdominal pain and diarrhea, an 
esophagogastroduodenoscopy (EGD) and second colonoscopy were 
conducted.  Although the initial EGD findings were suggestive of 
gastritis and the colonoscopy revealed "possible colitis," a 
March 2008 VA treatment report specifically determined that the 
"EGD and colonoscopy did not reveal any definite cause for his 
abdominal pain and diarrhea."   Significantly, a more recent 
November 2009 VA treatment report remarked that the Veteran 
underwent two colonoscopies due to his history of diarrhea, but 
"[n]othing has been found."  Even a gastroenterology 
consultation did not reveal any known clinical diagnosis for his 
chronic diarrhea.  See October 2009 VA Gastroenterology Report 
(indicating that his "diarrhea continues unchanged" and 
providing an assessment of "diarrhea, [questionable] 
etiology").  

The Board acknowledges that the Veteran underwent a VA 
examination in September 2008 to address his digestive complaints 
and that the VA examiner determined that his loose stools "could 
be related to age and morbid obesity."  However, this opinion 
was not accompanied an adequate explanation; in fact no reasons 
were provided for the VA examiner's determination.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion).  Moreover, after several consultations, 
colonoscopies, and years of VA outpatient treatment, a diagnosis 
of age-related or obesity-related diarrhea has not been 
provided-as explained in detail above, any definite cause of his 
diarrhea has consistently eluded VA physicians.  See also 
VAOPGCPREC 8-98 (August 3, 1998) (the General Counsel has 
specifically concluded that it is irrelevant whether the symptoms 
exhibited by a veteran "could be" attributed to a known 
clinical diagnosis under a hypothetical set of facts that are not 
actually present in this case).  

While the evidence is not unequivocal, under the benefit of the 
doubt rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran shall 
prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994).

Because there are objective indications of qualifying chronic 
disability that became manifest to a compensable degree following 
the Veteran's service in Southwest Asia, the Board resolves doubt 
in the Veteran's favor and finds that the evidence supports the 
establishment of service connection for chronic diarrhea as due 
to an undiagnosed illness.  38 C.F.R. § 3.317.  As such, the 
appeal is granted.


ORDER

Service connection for chronic diarrhea, as due to an undiagnosed 
illness, is granted.


REMAND

With regard to the Veteran's claim for entitlement to service 
connection for joint pain and fatigue, to include as a result of 
an undiagnosed illness, the Board finds that a remand is 
necessary.  Specifically, another VA examination and opinion is 
necessary to determine the nature and etiology of the Veteran's 
complaints.

The Board acknowledges that the Veteran underwent a VA 
examination in September 2008, where it was concluded that his 
fatigue and joint pain could be related to age and morbid 
obesity.  As briefly discussed above, however, this opinion is 
not supported by an adequate rationale.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion).  As a 
result, the Board finds that, although the Veteran was afforded a 
VA examination, the examination report is not adequate and 
another examination is required in this case.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (indicating that VA is 
obligated to provide an adequate examination once it chooses to 
administer one).  

Moreover, the medical evidence of record indicates several 
conflicting possibilities for the cause of the Veteran's fatigue, 
which he also described as excessive sleepiness (see T. at p. 
11), and joint pain.  For example, with regard to the Veteran's 
fatigue, a May 2008 VA treatment report reflected that he had 
difficulty sleeping at night due to nightmares and that he took 
"cat-naps" during the day, suggesting that his fatigue may be 
related to nightmare-induced sleep disruptions.  However, 
according to an April 2009 private treatment report, the Veteran 
was recommended a C-PAP evaluation for his "excessive daytime 
sleepiness," which instead implicated sleep apnea (with which he 
was diagnosed) as a possible cause for his fatigue.  Moreover, as 
to his joint pain, the Board notes that, recently, in a November 
2009 VA treatment report, the Veteran was diagnosed with 
arachnoidosis.  However, it is unclear what symptoms, besides 
back and leg pain, are encompassed by this disorder.

Given the fact that the Veteran served in Southwest Asia during 
the Persian Gulf War, and there is conflicting medical evidence 
relating to the cause of his fatigue and joint pain, the Board 
determines that another examination and medical opinion are 
required to determine the nature and etiology of his complaints.  

Finally, the Board notes that the Veteran's VA treatment records 
contain references to his receipt of Social Security 
Administration (SSA) benefits since 2001.  However, at no time 
during the appeal has the Veteran indicated to VA that there were 
SSA records that would be pertinent to his current claims.  In 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court 
noted that 38 U.S.C.A. § 5103A did not require VA to obtain all 
medical records or all SSA disability records, only those that 
are relevant to the veteran's claim.  The Court also stated that 
VA was not required to obtain records in every case in order to 
rule out their relevance.  Rather, the standard is: as long as a 
reasonable possibility exists that the records are relevant to 
the veteran's claim, VA is required to assist the veteran in 
obtaining the identified records.  In this instance, the Veteran 
himself did not identify any SSA records that would be relevant 
to his claims and the benefits applications specifically referred 
to other disabilities not currently on appeal.  Indeed, the April 
2009 report that references the Veteran's receipt of SSA 
disability benefits also indicates that he is receiving benefits 
due to a disability of the lumbosacral spine.  The Board, 
therefore, concludes that the record does not establish a 
reasonable possibility that there are such records that are 
relevant to these claims.

Accordingly, the case is REMANDED for the following actions:

1.   Schedule the Veteran for an appropriate 
VA examination or examinations to determine 
the nature and etiology of his reported 
fatigue and joint pain.  The examiner should 
be provided with the claims file for review 
in conjunction with the examination(s). 

(1)	 After conducting all appropriate 
tests, the examiner is requested to 
provide an opinion as to whether his 
fatigue and joint pain, by history, 
physical examination, and laboratory 
tests, cannot be attributed to any known 
clinical diagnosis.

(2)	If the symptoms are attributable to a 
known diagnosis, the examiner is asked to 
provide an opinion as to whether it is at 
least as likely as not that any diagnosed 
disorder associated with his fatigue or 
joint pain (a 50 percent probability or 
higher) is related to his military 
service.

(3)	If his fatigue and joint pain cannot 
be attributed to any known clinical 
diagnosis, the examiner is asked to 
provide an opinion as to whether his 
symptoms (a 50 percent probability or 
higher) are related to a chronic 
undiagnosed illness or other medically 
unexplained chronic multi-symptom illness, 
such as chronic fatigue syndrome, 
resulting from his service in the Persian 
Gulf War. 

All opinions provided must be thoroughly 
explained, and an adequate rationale for any 
conclusions reached should be provided.   The 
examiner should address the findings made in 
the September 2008 VA examination report, as 
well as the other evidence of record 
reflecting possible causes of his symptoms, 
to include his diagnoses of sleep apnea and 
arachnoidosis.   

If any requested opinion cannot be provided 
without a resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resorting to 
speculation.  

2.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


